DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 3/7/22.  Claims 1 and 3 have been amended.  Claim 5 has been canceled. Claims 1-4 and 6-8 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP_2016008161_A (see machine English translation) in view of Weinhold USPA_20130305912_A1 and Nomura WO_2016125787_A1 (see English equivalent: USPA_20170327408_A1).
1.	Regarding Claims 1-4 and 6-8, Suzuki discloses forming a laminated glass suitable for a windshield of a vehicle (paragraph 0001) comprising a first glass plate (corresponds to claimed outer glass sheet) followed by a second glass plate (corresponds to claimed inner/innermost adjacent glass sheet) with an organic resin film sandwiched between said plates (corresponds to claimed organic resin intermediate layer) (paragraph 0013).  Suzuki also discloses that said laminated glass can have a curved shape (paragraph 0029) as is being claimed in instant Claim 8.  Suzuki also disclosed its invention can have a thickness less than 45 mm (paragraphs 0013, 0019, 0034, and 0083) as is being claimed by Applicants in Claim 7.  Furthermore, Suzuki discloses that said second glass plate (corresponds to claimed inner/innermost adjacent glass sheet) can be made of soda lime glass (paragraph 0018) while said first glass 
2.	However, Suzuki does not explicitly disclose the claimed resin sheet of instant Claims 1 and 6. Also, Suzuki does not disclose the claimed MgO concentration.
3.	Weinhold discloses a laminate comprising glass layers with a polycarbonate spall layer that are bound by interlayer films (Abstract). Weinhold further discloses using its invention in windshields (paragraph 0047). Weinhold also discloses that said PC spall layer (corresponds to claimed resin sheet) can entrap or catch shattering material and have a thickness ranging from 10-20 mm (paragraph 0056). Said spall layer (“d”) (corresponds to claimed resin sheet) can be to the inside of the innermost glass layer (“b”) (Figure 5), as is being claimed in instant, independent Claim 1.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated glass, of Suzuki, by instituting said PC spall layer, of Weinhold. One of ordinary skill in the art would have been motivated in doing 
5.	Nomura discloses a glass substrate and laminated substrate thereof.  Furthermore, Nomura discloses said laminated substrate (FIG. 1B; para. 0235-0237) comprises a glass substrate (element G1) and resin layer (element 20), wherein the glass substrate is formed from a composition comprising 75 mol% SiO2, 6 mol% Al2O3, 0.7 mol% B2O3, 15 mol% MgO, and total alkaline earth metal oxides (i.e. CaO+SrO+BaO) are found at a total of 3 mol% (Table 2, Example 24). Also, Nomura discloses that when the MgO concentration exists preferably 10 mol%, the meltability becomes satisfactory while viscosity at the time of glass melting does not become excessively high, and also the weather resistance is improved (paragraph 0065).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the MgO concentration, in Suzuki, by using an MgO concentration of 10 mol%, of Nomura. One of ordinary skill in the art would have been motivated in trying this concentration in order to arrive at a satisfactory meltability and improvement in weather resistance.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Suzuki does not disclose the technical concepts of the present claims. Instead, Suzuki discloses that when the content of MgO is too large, the density and the thermal expansion coefficient tend to be high, and the glass tends to be devitrified. Therefore, the upper limit range of MgO is preferably 9% or less, 8% or less, 7% or less, 6% or less, 5% or less, 4% or less, 3.5% or less, 3% or less, 2.5% or less, Not more than 2.4%, not more than 2.3%, and in particular not more than 2.2% (Suzuki, para. [0047] (emphasis added).”
The Examiner respectfully submits that Suzuki’s concentrations for MgO listed above are clearly a “preference”. As such, it does not constitute a teaching away.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 9, 2022